929 F.2d 695Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Linwood WHITE,v.Bishop L. ROBINSON, Secretary, Department of Public Safetyand Correctional Services;  Fred E. Jordan, Jr.,Commissioner of Correction, Maryland Division of Correction;Robert A. Harleston, Warden, Eastern CorrectionalInstitution;  Lieutenant Whipps;  Officer Murr, Defendants-Appellees.
No. 90-7149.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 21, 1990.Decided March 20, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (CA-89-2604-R)
Linwood White, appellant pro se.
Timothy James Paulus, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before K.K. HALL, WILKINSON and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Linwood White appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  White v. Robison, CA-89-2604-R (D.Md. Sept. 19, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED